Waite, J.
1. School districts in this state are not usually created by particular acts of the legislature, but under a general statute, providing that “ each school society shall have power to divide itself into, and establish proper and necessary districts for keeping schools, and to alter them from time to time as there may be occasion.” Slat. 398. tit. 84. c. 1. ⅛\ 3. There is no provision in the statute, making it necessary for the society, in establishing a district, to designate the name by *234which it shall be called ; nor is it usual, in practice. Hence, when a district is formed, the inhabitants generally assume such name as they think proper, — most commonly one descriptive of its particular situation in the society. The evidence, therefore, that the district had been known and called by the name of the South School District, was properly admitted.
There is nothing in the votes of the society rendering such evidence improper. It is obvious from an inspection of them, that they were not intended to give names to the several districts, but to define their boundaries. The terms, Eastern, Middle, Southern and Western were used merely as descriptive of the several districts, and not for the purpose of fixing their names.
2. The warning sufficiently specified the object for which the meeting was called. It was to be holden for the purpose of enabling the inhabitants to decide whether they would direct a suit to be commenced for the damages then lately done to the school-house and the furniture, and appoint agents to conduct a suit, if necessary. No one acquainted with the affairs of the district could entertain a reasonable doubt as to the object of the meeting. The votes were passed in conformity with the notice. It is not necessary that a notification should be drawn up with all the formality of a special plea. All that is required, is, that it should be so expressed as that the inhabitants of the district may fairly understand the purpose for which they are to be convened.
3. It is necessary that a meeting of the inhabitants of a district, society or town should be opened within a reasonable time after the hour specified. What would be a reasonable time, depends, in some measure, upon the circumstances of each particular case. A town meeting is sometimes warned to be holden at nine o’clock in the forenoon, and not opened until some hours after that time. If the delay is for the mere purpose of enabling all the inhabitants to assemble, and without prejudice to any one, it would be outrageously unjust to hold their proceedings illegal. But on the other hand, if it were such as to create a general belief that no meeting would be holden, and thereby induce the great body of the inhabitants to disperse; and a few were afterwards to open the meeting, and pass votes, which could not have been passed except for the delay ; it would be unjust to hold them legal and binding.
*235The record produced in evidence was in the usual form. The presumption of law is, that the meeting was holden at a suitable and proper time in the day, and in pursuance of the warning. If the defendant claims, that the proceedings were illegal, the burden of proof is upon him. If there was an unreasonable delay in opening the meeting, he must shew it. This he has not done, by merely proving that there was a delay of one hour and five minutes ; for there is no lawT, statute or common, that necessarily requires the meeting to be opened within that time after the hour appointed. Nor has he done it, by merely proving, that a few persons left; for they may have gone away for the very purpose of preventing the meeting from acting. If there were any particular circumstances, which rendered a delay of that length of time unreasonable, the defendant ought to have shewn them.
4. The records of the district were proper and legitimate evidence.
5. The instruction given to the jury, that by an uninter-f rupted and adverse possession of more than fifteen years, the' plaintiffs might acquire a title, was perfectly correct. It makes no difference, in such case, whether they entered under an invalid conveyance, or without one; nor whether a conveyance/ was attempted to be made by parol, or by a deed defective for want of the requisite number of witnesses. If indeed they circumstances under which they entered were such as to repel the presumption of an adverse possession, they might be shewn. But a parol gift of lands can have no such effect. This principle has been repeatedly recognized, by this court. In Griswold v. Butler and wife, 3 Conn.Rep. 246. the court say, any possession of land, which is accompanied by the recognition of a superior title still existing, would not be adverse to that title. But where a person takes possession under a parol agreement for a purchase, and pays for the land ; or purchases it and takes a deed, which is defective; the possession of the purchaser which ensues, is, prima facie, under a claim of title in himself; and is, therefore, adverse. Bryan & al. v. Atwater, 5 Day 181. French v. Pearce, 8 Conn. Rep. 439.
6. The evidence that the house was sometimes called Joseph Augur’s school-house, and had been publicly reputed to be his, was very properly rejected. A man’s general character may be proved by reputation, but not his title to real estate.
*236We have not been able to discover any errar in the proceedings of the court below ; and therefore, do not advise the granting of a new trial.
In this opinion the other Judges concurred.
New trial not to be granted.